DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed July 29, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 3-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huybrechts (US 2008/0226565) in view of Takamatsu et al. (US 2018/0147131). The rejection is maintained and further applied to claims 1, 4 and 8-11. Claim 3 is cancelled. 
Huybrechts disclose anticariogenic proteins, peptides and saccharides that may be formulated in to oral care compositions. The peptides used include epsilon-polylysine (Abstract). Components that may be used in the compositions include fluoride source such sodium fluoride (paragraph 0055).  Calcium salt may be used and include calcium lactate. The calcium salts may be encapsulated so it will not react with fluoride during storage (paragraph 0076). The compositions may be formulated into toothpastes, mouth 
Huybrechts differs from the instant claims insofar as it does not disclose calcium salt of a phosphorylated saccharide. 
Takamatsu et al. disclose compositions for oral cavity, food products or beverages. The compositions comprise and a remineralizing agent having excellent action of remineralizing demineralized tooth enamel (Abstract). Examples of the preservative can include polylysine. Examples of medicinal components include sodium fluoride, stannous fluoride and sodium monofluorophosphate. Xylitol and a calcium phosphate, a noncrystalline calcium phosphate, or a phosphorylated oligosaccharide (which meets the instant claims) calcium are blended for accelerating remineralization (paragraph 0006).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a phosphorylated oligosaccharide calcium to enhance remineralization of the teeth.  

Response to Arguments
The Examiner disagrees with Applicant’s position that remineralization is not achieved with the combination of xylitol with a phosphorylated oligosaccharide calcium salt. Takamatsu et al. disclose that the combination is not always sufficient, not that the 


Conclusion
Claims 1 and 4-11 are rejected.
Claims 12 and 14 are withdrawn.
No claims allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612